Name: Commission Regulation (EU) NoÃ 201/2011 of 1Ã March 2011 on the model of declaration of conformity to an authorised type of railway vehicle Text with EEA relevance
 Type: Regulation
 Subject Matter: European construction;  technology and technical regulations;  land transport
 Date Published: nan

 2.3.2011 EN Official Journal of the European Union L 57/8 COMMISSION REGULATION (EU) No 201/2011 of 1 March 2011 on the model of declaration of conformity to an authorised type of railway vehicle (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 26(4) thereof, Whereas: (1) The Commission should adopt the model of declaration of conformity to an authorised type of vehicle as provided for with the Directive. (2) The European Railway Agency issued the recommendation of 30 June 2010 on the model of declaration of conformity to an authorised type of vehicle. (3) The annexes to the declaration of conformity to type should provide evidence on the completion of the relevant procedures for verification in accordance with the applicable Union legislation and notified national rules, and indicate the references of the directives, technical specifications for interoperability, national rules and other provisions. The type authorisation, which is identified by the European identification number, should provide information on all the legal requirements on the basis of which the type authorisation has been granted in a Member State. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established in accordance with Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS REGULATION: Article 1 The model of declaration of conformity to type referred to in Article 26(4) of Directive 2008/57/EC is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 2 June 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States, except Cyprus and Malta as long as no railway system is established within their territory. Done at Brussels, 1 March 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 191, 18.7.2008, p. 1. ANNEX MODEL OF DECLARATION OF CONFORMITY TO AN AUTHORISED TYPE OF VEHICLE We, Applicant (1) [Business name] [Full address] Authorised Representative: [Business name] [Full address] of the applicant [Business name] [Full address] Declare under our sole responsibility that vehicle [European Vehicle Number] (2) to which this declaration refers  conforms to vehicle type [ERATV identification of the type of vehicle] authorised in the following Member States:  [Member State 1] under authorisation No [EIN of the type authorisation in MS 1]  [Member State 2] under authorisation No [EIN of the type authorisation in MS 2]  ¦ (indicate all MS where the vehicle type is authorised)  complies with the relevant Union legislation, relevant technical specifications for interoperability and applicable national rules, as indicated in the annexes to this declaration,  has undergone all verification procedures necessary for establishing this declaration. List of annexes (3) [titles of the annexes] Signed for and on behalf of [name of the applicant] Done at [place], [date DD/MM/YYYY] [name, function] [signature] Field reserved for NSA: EVN allocated to the vehicle: [EVN] (1) Applicant may be the contracting entity or the manufacturer or their authorised representative in the Union. (2) If at the moment of establishing this declaration the vehicle has not yet been assigned a European vehicle number (EVN), the vehicle shall be identified by another identification system agreed by the applicant and the competent NSA. In this case, when an EVN has been assigned to the vehicle, the NSA shall fill in the field reserved for this purpose. (3) Annexes shall include copies of the documents providing evidence on the completion of the relevant verification procedures in accordance with the applicable Union legislation (EC declarations of verification) and national rules.